Citation Nr: 1329081	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  02-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, variously diagnosed.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran provided testimony before a Veterans Law Judge (VLJ) at a video conference hearing in March 2002.  A transcript of the hearing is associated with the claims file.  The Veteran was notified by letter in December 2010 that the VLJ who conducted the hearing was no longer employed by the Board, and that he could request another Board hearing.  The Veteran did not respond to this letter and has not indicated that he wanted to appear at a new hearing in the years hence.  

The case was remanded in March 2011 for additional evidentiary development.  That decision provided a summarization of the procedural history as to this claim and it will not be repeated here.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

In April 2012 the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2012).  The opinion, dated in August 2012, was associated with the other evidence in the claims file for consideration that same month.  As required by statute and regulation, the Board provided the Veteran and his representative copies of this opinion and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2012).  In April 2013, in response, the Veteran's attorney representative submitted a statement in support of the Veteran's claim.  He argued that the VHA opinion was inadequate to address the medical questions raised in this claim.  The Board agrees and the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for additional development action.  

Included in the claims file are the Veteran's service treatment records (STRs) which show several separate instances of inservice complaints of and treatment for back pain due to injury or strain.  Medical evidence dated after the Veteran's discharge from military service includes a March 1986 report from Dr. G, a private physician, interpreting X-rays of the Veteran's lumbar spine as showing spina bifida of the S1-S2 area; an October 1988 report from Dr. S., a private physician, interpreting a magnetic resonance imaging (MRI) of the Veteran's lower back as showing degenerative disc disease (DDD) with a possible combination of congenital and acquired stenosis in the lumbar spine; a March 2002 report (repeated in February 2004) from a neurological examination by Dr. O, a private physician, finding chronic S1-S2 radiculopathy on the right side and concluding that the Veteran had failed low back syndrome; and a November 2003 VA medical examination report diagnosing borderline lumbar spinal stenosis secondary to a congenital small spinal canal and mild degenerative changes.  

The claim has been remanded on numerous occasions in recent years, most recently in March 2011, for an opinion addressing the questions of whether the Veteran had a congenital back disability which existed prior to active duty service, and, if so, whether such was subjected to a superimposed disease or injury which created additional disability during active duty service.  Specifically, it is noted that VA examination reports available for review include reports dated in May 2001, November 2003, May 2008, and April 2011.  There are also various addendums available for review.  The VA examiners were requested to review the claims file and reconcile the various and conflicting opinions of records to the extent possible.  

They were also to provide a complete rationale for all conclusions reached.  As to each of the exam reports, the Board concluded that the opinions expressed were inadequate in that they lacked rationale for the conclusion reached, and a VHA opinion was requested in April 2012.  

In an August 2012 response by the Chief of Neurosurgery at a VA medical facility, the physician provided a detailed summarization of the Veteran's low back disability.  He also provided opinions regarding the medical questions at hand.  His opinions did not support the Veteran's claim.  However, as noted by the Veteran's attorney representative in his April 2013 statement in support of claim, the VHA evaluation did not specifically address the favorable medical evidence at hand.  For example, the VHA physician did not address the 2002 (repeated in 2004) opinion of record which is supportive of the Veteran's claim.  

The Board agrees in that the VHA opinion failed to discuss and consider the prior medical diagnoses, medical conclusions, and medical rationale in support of the Veteran's claim.  Because there is a lack of discussion of evidence supportive of the Veteran's claim, the Board finds that the examination results are inadequate for ratings purposes.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim will be returned so that another, more detailed, examination may be accomplished and definitive opinions obtained.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back disorder.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  Then, the RO should schedule the Veteran for an appropriate examination.  Following a review of this REMAND directive, a complete review of the Veteran's claims file and VirtualVA efolder, and examination of the Veteran, the examiner should provide a diagnosis of all current disorders of the lumbosacral spine.  The examiner's report must explicitly state that such review occurred.  

The examiner must: 

a) Provide an opinion as to whether any present lumbosacral spine disorder clearly and unmistakably existed prior to the Veteran's active duty from January 1980 to October 1983.  

b) If the Veteran's lumbosacral spine disorder did clearly and unmistakably exist prior to his period of active duty, provide an opinion as to whether the disorder was clearly and unmistakably aggravated during service beyond the natural progression of the disorder.  

c) Additionally, if the Veteran is diagnosed with an acquired lumbosacral spine disorder, the examiner should opine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that such was incurred or aggravated in service and superimposed upon the preexisting congenital spine disorder.  

d) If the Veteran's lumbosacral spine disorder did not clearly and unmistakably exist prior to active service and was not aggravated therein, then provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any low back disability originated during service or is etiologically related to active service.  

e) In answering the questions posed above, the examiner must discuss all of the pertinent evidence of record, to include positive and negative opinions, and reconcile all conflicting opinions in the record to the extent possible.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of the additional evidence.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided a supplemental statement of the case which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

